Exhibit 10.3

 

       FIAT

 

 

   CNH CAPITAL

INDUSTRIAL

 

 

 

 

 

 

 

 

 

 

STRATEGIC ACCOUNTS GROUP

 

Nicholas C. Mast

Director

Strategic Accounts

 

September 30, 2011

 

Titan Machinery, Inc.

644 E. Beaton Dr.

West Fargo, ND  58078

 

Attn:  Ted O. Christianson,

Vice President, Finance

 

via electronic mail

 

Dear Mr. Christianson:

 

Titan Machinery, Inc. (“Titan”) and CNH Capital America LLC (“CNH”) are parties
to an Amended and Restated Wholesale Floor Plan Credit Facility and Security
Agreement dated November 13, 2007, as amended from time to time, most recently
amended in a letter dated June 30, 2010 (the “Agreement”).  The Agreement
provides that, among other things, the rate of interest charged on credit
facilities, provided by CNH, shall be the standard CNH rates, with the exception
of credit line 1 (new units), credit line 2 (trade-in units), credit line 6
(matured used units), credit line 7 (matured new units), credit line 8 (lease
return/repo units), which shall have an interest rate of Prime +4.00%, and
credit line 11 (premier rental line) which will have interest charged according
to the pay plans in place from time to time.

 

By executing this letter agreement, the parties wish to further amend the terms
of the Agreement as follows:  a) Prime +4% shall continue to be the interest
rate applicable for the credit lines 1, 2, 6, 7, and 8, under the Agreement; b)
the interest rate for credit line 11 shall continue to be according to the pay
plans in place from time to time; c) all other credit facilities will remain
according to CNH’s standard rates of interest; d) CNH Capital will review
interest rates under the Agreement periodically; and e) CNH Capital shall
provide Titan 30 days prior notice of any change in interest rates; provided,
however, all interest rates shall be subject to the standard rate of default
interest for all credit facilities, as set forth in the Agreement, upon any
applicable event of default.

 

Except as specifically amended herein, all other terms of the Agreement shall
remain unchanged.

 

CNH Capital

233 Lake Avenue

Racine, WI 53403

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

CNH Capital America LLC

 

 

/s/ Nicholas Mast

 

Nicholas Mast Director Strategic Accounts

 

 

Titan Machinery, Inc. agrees to the above described amendment to the Amended and
Restated Wholesale Floor Plan Credit Facility and Security Agreement dated
November 13, 2007, as amended.

 

Titan Machinery, Inc.

 

 

/s/ Ted O. Christianson

 

Ted O. Christianson, VP Finance and Treasurer

 

 

CNH Capital

233 Lake Avenue

Racine, WI 53403

 

--------------------------------------------------------------------------------